Title: Notes of a Tour of English Gardens, [2–14 April] 1786
From: Jefferson, Thomas
To: 


Memorandums made on a tour to some of the gardens in England described by Whateley in his book on gardening. While his descriptions in point of style are models of perfect elegance and classical correctness, they are as remarkeable for their exactness. I always walked over the gardens with his book in my hand, examined with attention the particular spots he described, found them so justly characterised by him as to be easily recognised, and saw with wonder, that his fine imagination had never been able to seduce him from the truth. My enquiries were directed chiefly to such practical things as might enable me to estimate the expence of making and maintaining a garden in that style. My journey was in the months of March and April 1786.
Cheswick. Belongs to D. of Devonshire. Garden about 6. acres. The Octagonal dome has an ill effect, both within and without; the garden shews still too much of art; an obelisk of very ill effect. Another in the middle of a pond useless.
Hampton court. Old fashioned. Clipt yews grown wild.
Twickenham. Pope’s original garden 3 ½ as. Sr. Wm. Stanhope added 1 ½ acre. This is a long narrow slope, grass and trees in the middle, walk all round. Now Sr. Wellbore Ellis’s. Obelisk at bottom of Pope’s garden as monument to his mother. Inscription. Ah! Edithe matrum optuma, mulierum amantissima, Vale. The house about 30. yds. from the Thames; the ground shelves gently to the water side. On the back of the house passes the street, and  beyond that the garden. The grotto is under the street, and goes out level to the water. In the center of the garden a mound with a spiral walk round it. A rookery.
Esher place. The house in a bottom near the river. On the other side the ground rises pretty much. The road by which we come to the house forms a dividing line in the middle of the front. On the right are heights, rising one beyond and above another, with clumps of trees. On the farthest a temple. A hollow filled up with a clump of trees, the tallest in the bottom, so that the top is quite flat. On the left the ground descends. Clumps of trees. The clumps on each hand balance finely. A most lovely mixture of concave and convex. The garden is of about 45. as. besides the park which joins. Belongs to Lady Francis Pelham.
Claremont. Ld. Clive. Nothing remarkeable.
Paynshill. Mr. Hopkins. 323. as. garden and park all in one. Well described by Whateley. Grotto said to have cost 7000.£. Whateley says one of the bridges is of stone. But both are now of wood. The lower 60. f. high. There is too much evergreen. The Dwelling house built by Hopkins. Ill situated. He has not been there in 5. years. He lived there 4. years while building the present house. It is not finished. It’s architecture is incorrect. A Doric temple beautiful.
Woburn. Belongs to Ld. Peters. Ld. Loughborough is the present tenant for 2. lives. 4. people to the farm. 4. to the pleasure garden. 4. to the kitchen garden. All are intermixed, the pleasure garden being merely a highly ornamented walk through and round the divisions of the farm and kitchen garden.
Caversham. Sold by Ld. Cadogan to Majr. Marsac. 25. as. of garden, 400. as. of park, 6 as. of kitchen garden. A large lawn, separated by a sunk fence from the garden, appears to be part of it. A straight broad gravel walk passes before the front and parallel to it, terminated on the right by a Doric temple, and opening at the other end on a fine prospect. This straight walk has an ill effect. The lawn in front, which is pasture, well disposed with clumps of trees.
Wotton. Now belongs to the M. of Buckingham, son of George Grenville. The lake covers 50. as. the river 5. as. the bason 15. as. the little river 2. as. = 72. as. of water. The lake and great river are on a level. They fall into the bason 5. f. below, and that again into the little river 5. f. lower. These waters lie in form of an L. The house is in middle of open side, forming the angle. A walk  goes round the whole, 3. miles in circumference, and containing within it about 300. as. Sometimes it passes close to the water, sometimes so far off as to leave large pasture ground between it and water. But 2. hands to keep the pleasure grounds in order. Much neglected. The water affords 2000. brace of carp a year. There is a Palladian bridge of which I think Whateley does not speak.
Stowe. Belongs to the M. of Buckingham, son of G. Grenville, and who takes it from Ld. Temple. 15. men and 18. boys employed in keeping pleasure grounds. Within the Walk are considerable portions separated by inclosures and used for pasture. The Egyptian pyramid is almost entirely taken down by the late Ld. Temple to erect a building there, in commemoration of Mr. Pitt, but he died before beginning it, and nothing is done to it yet. The grotto, and two rotundas are taken away. There are 4. levels of water, receiving it one from the other. The bason contains 7. as. the lake below that 10. as. Kent’s building is called the temple of Venus. The inclosure is entirely by ha! ha! At each end of the front line there is a recess like the bastion of a fort. In one of these is the temple of Friendship, in the other the temple of Venus. They are seen the one from the other, the line of sight passing, not thro’ the garden, but through the country parallel to the line of the garden. This has a good effect. In the approach to Stowe, you are brought a mile through a straight avenue, pointing to the Corinthian arch and to the house, till you get to the Arch. Then you turn short to the right. The straight approach is very ill. The Corinthian arch has a very useless appearance, inasmuch as it has no pretension to any destination. Instead of being an object from the house, it is an obstacle to a very pleasing distant prospect. The Graecian valley being clear of trees, while the hill on each side is covered with them, is much deepened to appearance.
Leasowes. In Shropshire. Now the property of Mr. Horne by purchase. 150. as. within the walk. The waters small. This is not even an ornamented farm. It is only a grazing farm with a path round it. Here and there a seat of board, rarely any thing better. Architecture has contributed nothing. The obelisk is of brick. Shenstone had but 300£ a year, and ruined himself by what he did to this farm. It is said that he died of the heartaches which his debts occasioned him. The part next the road is of red earth, that on the further part grey. The 1st. and 2d. cascades are beautiful. The landscape at No. 18. and prospect at 32. are fine. The  Walk through the wood is umbrageous and pleasing. The whole arch of prospect may be of 90°. Many of the inscriptions are lost.
Hagley. Now Ld. Wescot. 1000. as. No distinction between park and garden. Both blended, but more of the character of garden. 8. or 9. labourers keep it in order. Between 2. and 300. deer in it, some few of them red deer. They breed sometimes with the fallow. This garden occupying a descending hollow between the Clent and Witchbury hills, with the spurs from those hills, there is no level in it for a spacious water. There are therefore only some small ponds. From one of these there is a fine cascade; but it can only be occasionally, by opening the sluice. This is in a small, dark, deep hollow, with recesses of stone in the banks on every side. In one of these is a Venus pudique, turned half round as if inviting you with her into the recess. There is another cascade seen from the Portico on the bridge. The castle is triangular, with a round tower at each angle, one only entire; it seems to be between 40. and 50. f. high. The ponds yield a great deal of trout. The walks are scarcely gravelled.
Blenheim. 2500. as. of which 200. is garden, 150. water, 12. kitchen garden, and the rest park. 200. people employed to keep it in order, and to make alterations and additions. About 50. of these employed in pleasure grounds. The turf is mowed once in 10. days, in summer. About 2000. fallow deer in the park, and 2. or 3000. sheep. The palace of H.2. was remaining till taken down by Sarah, widow of the 1st. D. of Marlborough. It was on a round spot levelled by art, near what is now water, and but a little above it. The island was a part of the high road leading to the palace. Rosamond’s bower was near where is now a little grove about 200. yards from the palace. The well is near where the bower was. The water here is very beautiful, and very grand. The cascade from the lake a fine one. Except this the garden has no great beauties. It is not laid out in fine lawns and woods, but the trees are scattered thinly over the ground, and every here and there small thickets of shrubs, in oval raised beds, cultivated, and flowers among the shrubs. The gravelled walks are broad. Art appears too much. There are but a few seats in it, and nothing of architecture more dignified. There is no one striking position in it. There has been a great addition to the length of the river since Whateley wrote.
Enfield chase. One of the 4. lodges. Garden about 60. as. originally by Ld. Chatham, now in the tenure of Dr. Beaver, who  married the daughter of Mr. Sharpe. The lease lately renewed. Not in good repair. The water very fine. Would admit of great improvement by extending walks &c. to the principal water at the bottom of the lawn.
  Moor-Park Lawn about 30. as. A piece of ground up the hill of 6. as. A small lake. Clumps of Spruce firs. Surrounded by walk separately inclosed. Destroys unity. The property of Mr. Rous, who bought of Sr. Thomas Dundas. The building superb. The principal front a Corinthian portico of 4. columns. In front of the wings a colonnade, Ionic, subordinate. Back front a terras, 4. Corinthian pilasters. Pulling down wings of building. Removing deer. Wants water.
  Kew. Archimedes’ screw for raising water. A horizontal shaft made to turn the oblique one of the screw by a patent machinery of this form. 
  The pieces separate. 

  A. is driven by it’s shank into the horizontal axis of the wheel which turns the  whole machine.
B. is an intermediate iron to connect the motion of A. and C.
C. is driven by it’s shank, into the axis of the screw.
  D. is a cross axis, the ends a. and b. going into the corresponding holes a. and b. of the iron A. and the ends c. and d. going into the corresponding holes c. and d. of the iron B.
  E. is another cross axis, the ends e. and f. going into the corresponding holes e. and f. of the iron B. and the ends g. and h. going into the corresponding holes g. and h. of the iron C.

 